DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 03/23/2022. Claim 3 has been canceled. 

Claims 1, 2 and 4-29 are presented for examination. 

Claims 14 and 26 are objected to because of the following informalities:
Claims 14 and 26 being currently amended in the amendment should be presented in the claim listing, indicate a status of “currently amended”, but they are labeled as “original”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Scapa et al. (US 2017/0364481), in view of Shroff et al. (US 2009/0164589).
As to claim 1, Scapa discloses the invention as claimed, including a system for dissemination of a digital professional business card and communications between a professional and a client of the professional (Fig. 1), comprising: 
a server (110, 124, Fig. 1) configured to communicate with one or more computing devices (104, Fig. 1); 
a messaging framework (110, 124, Fig. 1) transmitting electronic communications between the one or more computing devices (Fig. 1; ¶0036, “the service may provide a user application 106 that enables a user 102 to share digital contact card(s) 120 with others as well as view the digital contact card(s) 120 that the user 102 has received from others”; ¶0042, “generated and distributed digital contact cards 120 may include signatures for email, social media messages, and/or other types of communications”), the messaging framework configured to contain the electronic communication between the professional and one or more other professionals pertaining to the client (Fig. 1; Fig. 4; Fig. 9; ¶0036, “The digital contact card 120 for the user 102(1) may be communicated, over one or more networks, for presentation in a user application 106(2) that executes on the user device(s) 104(2) of the recipient user(s) 102(2)…the digital contact card 120 may be sent using the corresponding communication protocol such as an email protocol (e.g., SMTP, IMAP, etc.), SMS, MMS, and so forth”; ¶0042, “the generated and distributed digital contact cards 120 may include signatures for email, social media messages, and/or other types of communications”; ¶0055, “the UI presents a dialog to enable the user 102(1) to enter identification information for one or more recipients 402, such as the recipients' names, email addresses, telephone numbers, and so forth. The user 102(1) may then use the controls 404 and 406 to select a particular card type to be sent and trigger the card distribution request 108 according to the selections made for possible recipient(s) 402 and card type”); 
a program product comprising machine-readable program code for causing, when executed, the server to perform process steps (Fig. 11; ¶0096), comprising: 
receiving identification information for the professional for dissemination as the digital professional business card (Fig. 3; 506-508, Fig. 5; ¶0025, “A user, such as a member of the organization, may access the platform to request the distribution of a digital contact card to one or more recipients”; ¶0027, “providing a digital card management platform (e.g., the platform) for generating and distributing digital contact cards for the individuals”; ¶0046; ¶0055, “the UI presents a dialog to enable the user 102(1) to enter identification information for one or more recipients 402, such as the recipients' names, email addresses, telephone numbers, and so forth”; ¶0069; ¶0073, “the card management platform may provide functionality to enable an organization may impose constraints on card distribution”); 
transmitting the selected electronic communication to the client (Fig. 1; Fig. 4; Fig. 9; ¶0036, “The digital contact card 120 for the user 102(1) may be communicated, over one or more networks, for presentation in a user application 106(2) that executes on the user device(s) 104(2) of the recipient user(s) 102(2)…the digital contact card 120 may be sent using the corresponding communication protocol such as an email protocol (e.g., SMTP, IMAP, etc.), SMS, MMS, and so forth”).

Although Scapa discloses providing electronic communications between the one or more computing devices, (110, 124, Fig. 1; ¶0036, “the service may provide a user application 106 that enables a user 102 to share digital contact card(s) 120 with others as well as view the digital contact card(s) 120 that the user 102 has received from others”), and transmitting the selected electronic communication to the client (Fig. 1; Fig. 4; Fig. 9; ¶0036), Scapa does not specifically disclose selectively include the client with a selected electronic communication; transmitting the electronic communication between the professional and the one or more other professionals; and receiving an activation of a control for a selected electronic communication.
 However, Shroff discloses selectively include the client with a selected electronic communication (Figs. 4-6; Fig. 13; Fig. 21; ¶0006, “options to perform the step of exchanging, deleting, forwarding, messaging, inviting, and participating in online meetings with one or more users in the online networking environment using the personal electronic card”; ¶0033; ¶0034, “the personal electronic card includes a list with options for the user to perform the steps of deleting 502, forwarding 503, messaging 504, chat meeting 505, and inviting 506”; ¶0053, “actions drop down menu and online status icon”; ¶0054, “icon indicating the online availability of a representative”; ¶0070, “select an attend option in the dropdown menu to participate in the event”; ¶0072, “join a group to exchange information and ideas related to engineering”), transmitting the electronic communication between the professional and the one or more other professionals (Figs. 5-6; Fig. 21; ¶0072, “Frank living in a remote location and wants to join a group to exchange information and ideas related to engineering…Frank can post questions and comments and thus participate in the group discussion”; ¶0075, “The chat window displays the conversation between the users 210 of the online chat module 208. The text input section allows the user to input the text for the conversation. The online briefcase allows the users 210 to store and exchange one or more of images, text files, audio files, and video files with other users 210 using the online chat module 208…”); and receiving an activation of a control for a selected electronic communication (Figs. 5B-5D; Fig. 6; Fig. 13; ¶0006, “The user is provided with options to perform the step of exchanging, deleting, forwarding, messaging, inviting, and participating in online meetings with one or more users in the online networking environment using the personal electronic card”; ¶0033; ¶0034, “the personal electronic card includes a list with options for the user to perform the steps of deleting 502, forwarding 503, messaging 504, chat meeting 505, and inviting 506”; ¶0053, “actions drop down menu and online status icon”; ¶0054, “icon indicating the online availability of a representative”; ¶0057, “The user has the option to appear as online or offline to other users 210”; ¶0070, “David may select an attend option in the dropdown menu to participate in the event”; ¶0072, “Frank living in a remote location and wants to join a group to exchange information and ideas related to engineering”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Scapa to include selectively include the client with a selected electronic communication; transmitting the electronic communication between the professional and the one or more other professionals; and receiving an activation of a control for a selected electronic communication, as taught by Shroff because it would improve communication efficiency by selecting the most desirable communication option based on the status of the users (Shroff; ¶0053; ¶0054; ¶0057).

As to claim 2, Scapa discloses the system of claim 1, wherein the identification information includes a name, an occupation, a contact address, a phone number, and an image of the professional (302, Fig. 3; ¶0007, “the contact information includes one or more of a name, a title, a mailing address, a telephone number, an email address, a social network address, or a signature of the first user”; ¶0032).

As to claim 4, Scapa discloses the system of claim 1, further comprising: providing communications functionality between a first mobile computing device and a second computing device (Fig. 5; ¶0036, “general purpose communications client, such as an email client, short message service (SMS) client, multimedia messaging service (MMS) client, and so forth”).

As to claim 5, Scapa discloses the system of claim 4, wherein the communications functionality includes a chat messaging system (¶0036, “general purpose communications client, such as an email client, short message service (SMS) client, multimedia messaging service (MMS) client, and so forth”).
As to claim 6, Scapa discloses the system of claim 5, wherein the chat messaging system receives a designation of a chat group from the first computing device, wherein the chat group includes the professional, a team of professionals, and the client (Fig. 8; ¶0029, “the user 102(1) may be associated with different groups within an organization, or may be associated with different organizations”; ¶0032; ¶0036; ¶0058, “user 102(1) is affiliated with multiple companies and/or other organizations”).

As to claim 7, Scapa discloses the system of claim 6, wherein the chat messaging system receives an instruction from the first computing device to exclude the client from communications within the chat group (¶0009, “receiving a request that indicates a selection by the first user of at least one of the plurality of second users to receive”). 

As to claim 8, Scapa discloses the system of claim 6, further comprising: delivering information corresponding to each member of the team of professionals to the second mobile computing device (520, Fig. 5; ¶0029, “the user 102(1) may choose the particular card to be generated and distributed to recipient(s)”; ¶0036, “The digital contact card 120 for the user 102(1) may be communicated, over one or more networks, for presentation in a user application 106(2) that executes on the user device(s) 104(2) of the recipient user(s) 102(2)”; ¶0040, “send the card to the recipient user(s) 102(2)”). 

As to claim 9, Scapa discloses the system of claim 6, further comprising: receiving a designation of a client proxy from the second computing device; and transmitting chat group messages to a computing device of the client proxy (¶0036; ¶0037, “retrieve social network information for the user 102(1), such as a link to the user's social network page”).

As to claim 10, Scapa discloses the system of claim 5, further comprising: receiving an instruction to preserve chat messages in a conversation from one or more of the first computing device and the second computing device; and storing the chat messages in the conversation (¶0036; ¶0037, “retrieve social network information for the user 102(1), such as a link to the user's social network page”).

As to claim 11, Scapa discloses the system of claim 5, wherein the professional is a physician and the client is a patient (¶0029, “the user 102(1) may be associated with different groups within an organization, or may be associated with different organizations”; ¶0049, “professional card, a social card, and a personal card”). 

 	Claims 12, 13, 15-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bhupati (US 2018/0109649), in view of Shroff et al. (US 2009/0164589).

As to claim 12, Bhupati discloses a computer program product stored on a non-transitory computer storage medium comprising machine readable program code for causing, when executed (Fig. 18), a computing device to perform process steps, comprising: 
accessing a system, on a server hosting a messaging framework for electronic communication between one or more computing devices, the messaging framework configured to transmit the electronic communication between a professional and one or more other professionals pertaining to a client (212-230, Fig. 2; Fig. 4; Figs. 7-8; Fig. 11; ¶0004, “when the first user attempts to communicate with the second user, the PDA2 component cooperates with the PDA1 component to provide at least one PDA2-suggested communication option to the first user”; ¶0037, “the system 102 provides guidance to the first user in communicating with one other user (i.e., the second user)”; ¶0039; ¶0063, “the PDA2 component 106 chooses one or more PDA2-suggested communication options that are most suitable for the second user, in view of the current circumstance of the second user…In operation (6), the PDA2 component 106 sends a PDA2-to-PDA1 message to the PDA1 component 104, which conveys the PDA2-suggested communication option(s)”);
presenting a digital professional business card in a display of the computing device, the digital professional business card corresponding to the professional associated with the computing device (602, 604, Fig. 6; 702, 704, Fig. 7; 802, 804, Fig. 8; 1104, 1108, 1106, 1110, Fig. 11; ¶0019, “FIG. 11 shows digital contact card information that can be presented by the system”; ¶0068, “digital contact card 602 associated with a second user”; ¶0070; ¶0071; ¶0089); 

	Bhupati does not specifically disclose selectively including the client with a selected electronic communication between the professional and the client by activation of a control presented with each of the electronic communications. However, Shroff discloses selectively including the client with a selected electronic communication between the professional and the client by activation of a control presented with each of the electronic communications (Figs. 4-6; Fig. 13; Fig. 21; ¶0006, “The user is provided with options to perform the step of exchanging, deleting, forwarding, messaging, inviting, and participating in online meetings with one or more users in the online networking environment using the personal electronic card”; ¶0033; ¶0034, “the personal electronic card includes a list with options for the user to perform the steps of deleting 502, forwarding 503, messaging 504, chat meeting 505, and inviting 506”; ¶0053, “actions drop down menu and online status icon”; ¶0054, “icon indicating the online availability of a representative”; ¶0057, “The user has the option to appear as online or offline to other users 210”; ¶0070, “David may select an attend option in the dropdown menu to participate in the event”; ¶0072, “Frank living in a remote location and wants to join a group to exchange information and ideas related to engineering”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhupati to include selectively including the client with a selected electronic communication between the professional and the client by activation of a control presented with each of the electronic communications, as taught by Shroff because it would improve communication efficiency by selecting the most desirable communication option based on the status of the users (Shroff; ¶0053; ¶0054; ¶0057).

As to claim 13, Bhupati discloses the computer program product of claim 12, further comprising: receiving an input of a name and phone number of a client in an input field (Fig. 6; ¶0068, “the second user creates the default digital contact card 602. In that case, the second user manually specifies the entries in the set of default communication options”; ¶0069, “the second user provides the default communication options 604 by manually typing them using an input device”). 

As to claim 15, Bhupati discloses the computer program product of claim 13, further comprising: presenting a menu in the display, the menu providing a first control to initiate a chat messaging conversation and a second control designating a group to participate in a group chat messaging conversation (¶0062, “the default digital contact card lists options A, B, C, D, E, and F, but that the first user only supports options A, D, E, and F. In that case, the PDA1-specified communications would include options A, D, E, and F”; ¶0063, “communication options”). 

As to claim 16, Bhupati discloses the computer program product of claim 13, further comprising: presenting a list of one or more conversations of the messaging framework in the display, the list having a group icon for each of the one or more conversations corresponding to a group chat messaging conversation (1608, Fig. 16; ¶0104, “a dialog management component 1608 uses one or more analysis components (AC(s)) to track the state of the ongoing conversation and to map the interpreted user utterance into a PDA utterance…”; ¶0105, “an response output component 1616 converts the PDA utterance generated by the dialog management component 1608 into an appropriate output form, and then sends the converted PDA utterance to user”). 

As to claim 17, Bhupati discloses the computer program product of claim 16, further comprising: an indicator on the group icon for designating the one or more group chat messaging conversations as restricting communication of the group chat messaging conversation with the client (Fig. 11; It is noted that private or sensitive chat messages can be shared with only the intended users in the chat room; ¶0087, “the first user may choose a video conferencing option to communicate with both the second user and the third user. Or the first user may choose a video conferencing option to communicate with the first user, and a telephone communication option to communicate with the third user”).

As to claim 18, Bhupati discloses the computer program product of claim 16, further comprising: an indicator on the group icon showing that the chat messaging conversation is designated for preservation (Fig. 11; ¶0087, “the first user may choose a video conferencing option to communicate with both the second user and the third user. Or the first user may choose a video conferencing option to communicate with the first user, and a telephone communication option to communicate with the third user”).

As to claim 19, Bhupati discloses the computer program product of claim 17, further comprising: presenting a conversation window displaying one or more chat communications for the group chat messaging conversation; and presenting a representation of the group icon in the conversation window (1608, Fig. 16; ¶0104, “a dialog management component 1608 uses one or more analysis components (AC(s)) to track the state of the ongoing conversation and to map the interpreted user utterance into a PDA utterance…”; ¶0105, “an response output component 1616 converts the PDA utterance generated by the dialog management component 1608 into an appropriate output form, and then sends the converted PDA utterance to user”). 

As to claim 20, Bhupati discloses the computer program product of claim 19, further comprising: presenting a conversation window displaying one or more chat communications for the group chat messaging conversation; and presenting a representation of the group icon in the conversation window; and when the group chat messaging conversation is designated as restricted, presenting a share control after each of the one or more chat communications in the group chat messaging conversation (Fig. 11; It is noted that private or sensitive chat messages can be shared with only the intended users in the chat room; ¶0087, “the first user may choose a video conferencing option to communicate with both the second user and the third user. Or the first user may choose a video conferencing option to communicate with the first user, and a telephone communication option to communicate with the third user”).

As to claim 21, Bhupati discloses the computer program product of claim 20, further comprising: sharing the chat communication with the client upon activation of the share control corresponding to the one or more chat communications in the group chat messaging conversation (Fig. 11; ¶0087, “the first user may choose a video conferencing option to communicate with both the second user and the third user. Or the first user may choose a video conferencing option to communicate with the first user, and a telephone communication option to communicate with the third user”). 

As to claim 22, it is rejected for the same reasons set forth in claim 12 above. In addition, Bhupati discloses presenting a digital professional business card in a display of the computing device, the digital professional business card corresponding to the professional (Figs. 7-8; Fig. 11; ¶0070, “the digital contact card 702 includes the same default communication options 704 shown in FIG. 6. In addition, the digital contact card 702 includes a PDA2-suggested communication option 706”; ¶0071, “The digital contact card 802 also provides another PDA2-suggested communication option 806. The PDA2-suggested communication option 806 in this example invites the first user to send a text to the second user”; ¶0089, “FIG. 11 shows digital contact card information 1102 that can be presented by the system of FIG. 10”); 
presenting a conversation in a display of with the computing device, the conversation containing the electronic communication between the professional and the one or more other professionals pertaining to the client (Fig. 11; 1608, Fig. 16; ¶0104, “a dialog management component 1608 uses one or more analysis components (AC(s)) to track the state of the ongoing conversation and to map the interpreted user utterance into a PDA utterance…”; ¶0105, “an response output component 1616 converts the PDA utterance generated by the dialog management component 1608 into an appropriate output form, and then sends the converted PDA utterance to user”);
presenting a control with each electronic communication (Fig. 8; ¶0071, “The PDA2-suggested communication option 806 can also provide a control feature 808; upon activation of the control feature 808 by the first user, the PDA1 component 104 provides the first user with an explanation of why this particular communication option has been given”); 

Bhupati does not specifically disclose receiving an activation of the control to choose a selected electronic communication from the conversation for transmittal to the client via the messaging framework. However, Shroff discloses receiving an activation of the control to choose a selected electronic communication from the conversation for transmittal to the client via the messaging framework (Figs. 4-6; Fig. 13; Fig. 21; ¶0006, “The user is provided with options to perform the step of exchanging, deleting, forwarding, messaging, inviting, and participating in online meetings with one or more users in the online networking environment using the personal electronic card”; ¶0033; ¶0034, “the personal electronic card includes a list with options for the user to perform the steps of deleting 502, forwarding 503, messaging 504, chat meeting 505, and inviting 506”; ¶0053, “actions drop down menu and online status icon”; ¶0054, “icon indicating the online availability of a representative”; ¶0057, “The user has the option to appear as online or offline to other users 210”; ¶0070, “David may select an attend option in the dropdown menu to participate in the event”; ¶0072, “Frank living in a remote location and wants to join a group to exchange information and ideas related to engineering”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhupati to include selectively including the client with a selected electronic communication between the professional and the client by activation of a control presented with each of the electronic communications, as taught by Shroff because it would improve communication efficiency by activating the most desirable communication option based on the status of the users (Shroff; ¶0053; ¶0054; ¶0057).

As to claim 23, Bhupati discloses the computer program product of claim 22, further comprising: presenting a conversation window displaying one or more chat communications corresponding to a selected chat messaging conversation from the conversation list (Fig. 11; 1608, Fig. 16; ¶0104, “a dialog management component 1608 uses one or more analysis components (AC(s)) to track the state of the ongoing conversation and to map the interpreted user utterance into a PDA utterance…”; ¶0105, “an response output component 1616 converts the PDA utterance generated by the dialog management component 1608 into an appropriate output form, and then sends the converted PDA utterance to user”). 

As to claim 24, Bhupati discloses the computer program product of claim 23, further comprising: presenting a menu selection in the conversation window, the menu including a conversation preservation control; and storing the selected chat messaging conversation responsive to a selection of the conversation preservation control (Figs. 7-8; Fig. 11; 1608, Fig. 16; ¶0104, “a dialog management component 1608 uses one or more analysis components (AC(s)) to track the state of the ongoing conversation and to map the interpreted user utterance into a PDA utterance…”; ¶0105, “an response output component 1616 converts the PDA utterance generated by the dialog management component 1608 into an appropriate output form, and then sends the converted PDA utterance to user”).

As to claim 25, Bhupati discloses the computer program product of claim 23, further comprising: presenting a menu selection in the conversation window, the menu including an invite proxy control; and receiving an input designating a proxy (706, Fig. 7; 806, Fig. 8; 1112, Fig. 11; ¶0070, “That option 706 invites the first user to contact the second user via an Email application”; ¶0071, “ The PDA2-suggested communication option 806 in this example invites the first user to send a text to the second user”; ¶0089, “digital contact card information 1102 also provides a final communication option 1112 which takes into consideration the current context of the second user and the third user”).

As to claim 27, Bhupati discloses the computer program product of claim 25, further comprising: when the proxy is associated with the messaging framework system, joining the proxy to the selected chat messaging conversation (¶0001; ¶0081; ¶0087). 

As to claim 28, Bhupati discloses the computer program product of claim 23, further comprising: presenting a menu selection in the conversation window, the menu including an report user control; and receiving a report about the professional (706, Fig. 7; 806, Fig. 8; 1112, Fig. 11; ¶0070, “That option 706 invites the first user to contact the second user via an Email application”; ¶0071, “ The PDA2-suggested communication option 806 in this example invites the first user to send a text to the second user”; ¶0089, “digital contact card information 1102 also provides a final communication option 1112 which takes into consideration the current context of the second user and the third user”).

As to claim 29, Bhupati discloses the computer program product of claim 23, further comprising: when the selected chat conversation is a group chat conversation, receiving the digital professional business card for one or more other professionals in the group chat conversation (1112, Fig. 11; ¶0070, “That option 706 invites the first user to contact the second user via an Email application”; ¶0071, “ The PDA2-suggested communication option 806 in this example invites the first user to send a text to the second user”; ¶0089, “digital contact card information 1102 also provides a final communication option 1112 which takes into consideration the current context of the second user and the third user”).

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bhupati (US 2018/0109649), Shroff et al. (US 2009/0164589), further in view of ALHARAYERI (US 2015/0099550).

As to claims 14 and 26, although Bhupati discloses transmitting an invitation comprising a V-card representation of the digital professional business card to the client via an SMS message upon activation of a send button (706, Fig. 7; 806, Fig. 8; 1112, Fig. 11; ¶0019, “FIG. 11 shows digital contact card information that can be presented by the system”; ¶0068, “digital contact card 602 associated with a second user”; ¶0070, “That option 706 invites the first user to contact the second user via an Email application”; ¶0071, “ The PDA2-suggested communication option 806 in this example invites the first user to send a text to the second user”; ¶0076; ¶0089, “digital contact card information 1102 also provides a final communication option 1112 which takes into consideration the current context of the second user and the third user”), Bhupati does not specifically disclose the SMS message containing a link to access an application for interacting with the server. 
However, ALHARAYERI discloses the SMS message containing a link to access an application for interacting with the server (¶0016; ¶0050, “The SMS message, also known as a text message, alerts the new user to click on an internet link to install the service provider's client-side application on his/her mobile device”; ¶0059, “sends an SMS with URL link for download of the CSA”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhupati to include the SMS message containing a link to access an application for interacting with the server, as taught by ALHARAYERI because it would allow the user to easily download and install the desired application on the mobile device (ALHARAYERI; ¶0016; ¶0050; ¶0059).

Conclusion
Applicant’s arguments with respect to claim(s) 1, 2 and 4-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        May 18, 2022